Order unanimously affirmed without costs. Memorandum: Although the court erred in finding that no extraordinary circumstances existed which would warrant consideration of the best interests of the children (see, Matter of Michael Paul T. v Thomas R., 124 AD2d 970), it nevertheless properly found that the best interests of the children would be served by awarding custody to the father. (Appeal from order of Supreme Court, Erie County, Sedita, J.—custody.) Present—Denman, J. P., Boomer, Pine, Lawton and Davis, JJ.